UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21449 Nuveen Municipal High Income Opportunity Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Municipal High Income Opportunity Fund (NMZ) January 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value National – 1.8% (1.3% of Total Investments) $ 5,000 Charter Mac Equity Issuer Trust, Preferred Shares, Series 2004A-4, 6.000%, 12/31/45 (Mandatory 4/19 at 100.00 Aaa $ 5,202,050 put 4/30/19) (Alternative Minimum Tax) Alabama – 1.8% (1.3% of Total Investments) Adamsville Solid Waste Disposal Authority, Alabama, Solid Waste Disposal Revenue Bonds, Green 8/20 at 100.00 N/R Mountain Management LLC Project,Series 2010, 8.750%, 8/01/30 Bessemer, Alabama, General Obligation Warrants, Series 2007, 6.500%, 2/01/37 2/17 at 102.00 N/R Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health 11/15 at 100.00 Baa2 System Inc., Series 2005A, 5.000%, 11/15/30 Jefferson County, Alabama, Limited Obligation School Warrants, Education Tax Revenue Bonds, No Opt. Call BBB Series 2004A, 5.250%, 1/01/14 Total Alabama Alaska – 0.2% (0.1% of Total Investments) Alaska Municipal Bond Bank Authority, Revenue Bonds, Series 2009, 5.625%, 9/01/29 9/18 at 100.00 Aa2 Arizona – 7.1% (5.2% of Total Investments) Estrella Mountain Ranch Community Facilities District, Goodyear, Arizona, Special Assessment 7/12 at 100.00 N/R Lien Bonds, Series 2001A, 7.875%, 7/01/25 Maricopa County Industrial Development Authority, Arizona, Multifamily Housing Revenue Bonds, 5/11 at 100.00 N/R Privado Park Apartments Project, Series 2006A, 5.000%, 11/01/46 (Mandatory put 11/01/15) Maricopa County Industrial Development Authority, Arizona, Senior Living Facility Revenue 1/14 at 100.00 CC Bonds, Christian Care Mesa II Inc., Series 2004A, 6.625%, 1/01/34 (Alternative Minimum Tax) Phoenix Industrial Development Authority, Arizona, Educational Revenue Bonds, Keystone Montessori School, Series 2004A: 6.375%, 11/01/13 11/11 at 103.00 N/R 7.250%, 11/01/23 11/11 at 103.00 N/R 7.500%, 11/01/33 11/11 at 103.00 N/R Pima County Industrial Development Authority, Arizona, Charter School Revenue Bonds, Noah 12/14 at 100.00 BBB– Webster Basic Schools Inc., Series 2004, 6.125%, 12/15/34 Pima County Industrial Development Authority, Arizona, Charter School Revenue Bonds, Pointe No Opt. Call N/R Educational Services Charter School, Series 2004, 6.250%, 7/01/14 (ETM) Pima County Industrial Development Authority, Arizona, Education Revenue Bonds, Paradise 6/19 at 100.00 BBB– Education Center Project, Series 2010, 6.100%, 6/01/45 Pinal County Industrial Development Authority, Arizona, Correctional Facilities Contract 10/12 at 100.00 BBB– Revenue Bonds, Florence West Prison LLC, Series 2002A, 5.250%, 10/01/22 – ACA Insured Quechan Indian Tribe of the Fort Yuma Reservation, Arizona, Government Project Bonds, 12/17 at 102.00 N/R Series 2008, 7.000%, 12/01/27 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007: 5.500%, 12/01/29 No Opt. Call A 5.000%, 12/01/37 (5) No Opt. Call A Surprise Municipal Property Corporation, Arizona, Wastewater System Revenue Bonds, 4/14 at 100.00 N/R Series 2007, 4.700%, 4/01/22 Tucson Industrial Development Authority, Arizona, Charter School Revenue Bonds, Arizona 9/14 at 100.00 BB+ Agribusiness and Equine Center Charter School, Series 2004A, 5.850%, 9/01/24 Total Arizona California – 10.0% (7.3% of Total Investments) Antelope Valley Healthcare District, California, Revenue Bonds, Series 2002A, 5.250%, 9/01/17 9/12 at 102.00 Baa3 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, 6/15 at 100.00 BBB Sonoma County Tobacco Securitization Corporation, Series 2005, 5.125%, 6/01/38 California Health Facilities Financing Authority, Hospital Revenue Bonds, Downey Community 5/11 at 100.00 N/R Hospital, Series 1993, 5.750%, 5/15/15 (6) California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Tender Option 8/18 at 100.00 AA– Bond Trust 3103, 14.368%, 8/15/38 (IF) California Municipal Financing Authority, Certificates of Participation, Community Hospitals 2/17 at 100.00 Baa2 of Central California, Series 2007, 5.250%, 2/01/27 California Statewide Communities Development Authority, Revenue Bonds, EnerTech Regional No Opt. Call CCC+ Biosolids Project, Series 2007A, 5.500%, 12/01/33 (Alternative Minimum Tax) (7) California Statewide Community Development Authority, Revenue Bonds, Epidaurus Project, Series 3/14 at 102.00 N/R 2004A, 7.750%, 3/01/34 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender 5/18 at 100.00 AA– Option Bond Trust 3048, 17.147%, 11/15/38 (IF) California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender Option Bond Trust 3102: 17.307%, 11/15/38 (IF) 5/18 at 100.00 AA– 18.396%, 11/15/48 (IF) 5/18 at 100.00 AA– California Statewide Community Development Authority, Subordinate Lien Multifamily Housing 1/14 at 100.00 N/R Revenue Bonds, Corona Park Apartments, Series 2004I-S, 7.750%, 1/01/34 (Alternative Minimum Tax) Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 AA+ Asset-Backed Revenue Bonds, Tender Option Bonds Trust 3107, 17.283%, 6/01/45 – AMBAC Insured (IF) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 Baa3 Bonds, Series 2007A-1, 5.750%, 6/01/47 Lake Elsinore, California, Special Tax Bonds, Community Facilities District 2003-2 Improvement 9/13 at 102.00 N/R Area A, Canyon Hills, Series 2004A, 5.950%, 9/01/34 Lancaster Redevelopment Agency, California, Combined Project Areas Housing Programs, Tax 8/19 at 100.00 A Allocation Bonds, Series 2009, 6.875%, 8/01/39 Lee Lake Water District, Riverside County, California, Special Tax Bonds, Community Facilities 9/13 at 102.00 N/R District 3, Series 2004, 5.950%, 9/01/34 Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International 5/20 at 100.00 AA Airport, Tender Option Bond Trust 10-27B, 17.742%, 5/15/40 (IF) Los Angeles Regional Airports Improvement Corporation, California, Sublease Revenue Bonds, 12/12 at 102.00 B– Los Angeles International Airport, American Airlines Inc. Terminal 4 Project, Series 2002C, 7.500%, 12/01/24 (Alternative Minimum Tax) Moreno Valley Unified School District, Riverside County, California, Special Tax Bonds, 9/14 at 100.00 N/R Community Facilities District, Series 2004, 5.550%, 9/01/29 M-S-R Energy Authority, California, Gas Revenue Bonds, Series 2009B, 6.500%, 11/01/39 No Opt. Call A Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 11/20 at 100.00 Baa3 6.000%, 11/01/41 Palomar Pomerado Health, California, General Obligation Bonds, Tender Option Bond Trust 4683, 8/17 at 100.00 AA 17.382%, 8/01/37 – NPFG Insured (IF) (5) San Diego County, California, Certificates of Participation, San Diego-Imperial Counties 9/12 at 100.00 Baa1 Developmental Services Foundation Project, Series 2002, 5.500%, 9/01/27 Tahoe Forest Hospital District, Placer and Nevada Counties, California, General Obligation Bonds, Tender Option Bond Trust 11863: 17.370%, 8/01/34 (IF) 8/18 at 100.00 Aa3 17.370%, 8/01/34 (IF) 8/18 at 100.00 Aa3 West Patterson Financing Authority, California, Special Tax Bonds, Community Facilities 9/13 at 103.00 N/R District 2001-1, Series 2004A, 6.125%, 9/01/39 Total California Colorado – 7.7% (5.6% of Total Investments) Bradburn Metropolitan District 3, Westminster, Adams County, Colorado, General Obligation 12/13 at 102.00 N/R Limited Tax Refunding Bonds, Series 2010, 7.500%, 12/01/39 6 Buffalo Ridge Metropolitan District, Colorado, Limited Obligation Assessment Bonds, Series 12/13 at 101.00 N/R (4) 2003, 7.500%, 12/01/33 (Pre-refunded 12/01/13) Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Bromley 9/11 at 100.00 Ba1 (4) East Charter School, Series 2000A, 7.250%, 9/15/30 (Pre-refunded 9/15/11) Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Cesar 5/14 at 101.00 N/R Chavez Academy, Series 2003, 8.000%, 5/01/34 Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Excel 12/11 at 100.00 AAA Academy Charter School, Series 2003, 7.300%, 12/01/23 (Pre-refunded 12/01/11) Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, 2/16 at 101.00 N/R Jefferson County School District R-1 – Compass Montessori Secondary School, Series 2006, 5.625%, 2/15/36 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 4/18 at 100.00 AA+ Series 2006C-1, Trust 1090, 14.848%, 10/01/41 – AGM Insured (IF) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2008, Trust 1088: 17.336%, 3/01/34 (IF) (5) 9/16 at 100.00 AA 18.274%, 9/01/41 (IF) (5) 9/16 at 100.00 AA E-470 Public Highway Authority, Colorado, Revenue Bonds, Senior Series 2007D-1, 5.500%, 9/15 at 100.00 Baa1 9/01/24 – NPFG Insured Kit Carson County Health Service District, Colorado, Health Care Facility Revenue Bonds, No Opt. Call N/R Series 2007, 6.750%, 1/01/34 Mesa County, Colorado, Residential Care Facilities Mortgage Revenue Bonds, Hilltop Community 12/11 at 101.00 N/R Resources Inc. Obligated Group, Series 2001A, 5.250%, 12/01/21 – RAAI Insured Mountain Shadows Metropolitan District, Colorado, General Obligation Limited Tax Bonds, 12/16 at 100.00 N/R Series 2007, 5.500%, 12/01/27 Park Creek Metropolitan District, Colorado, Limited Tax Obligation Revenue Bonds, Series 12/13 at 100.00 N/R 2003CR-2, 7.875%, 12/01/32 (Mandatory put 12/01/13) Plaza Metropolitan District 1, Lakewood, Colorado, Tax Increment Revenue Bonds, Series 2003, 6/14 at 101.00 N/R 8.000%, 12/01/25 Public Authority for Colorado Energy, Natural Gas Purchase Revenue Bonds, Colorado Springs No Opt. Call A Utilities, Series 2008, 6.500%, 11/15/38 Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private 7/20 at 100.00 Baa3 Activity Bonds, Series 2010, 6.000%, 1/15/41 Tallyn’s Reach Metropolitan District 3, Aurora, Colorado, Limited Tax General Obligation 12/13 at 100.00 N/R Bonds, Series 2004, 6.750%, 12/01/33 Total Colorado Connecticut – 0.4% (0.3% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Series 2010A, 7.875%, 4/01/39 District of Columbia – 0.1% (0.1% of Total Investments) District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, No Opt. Call BBB Series 2001, 6.500%, 5/15/33 Florida – 11.9% (8.7% of Total Investments) Aberdeen Community Development District, Florida, Special Assessment Bonds, Series 2005, 5/14 at 100.00 N/R 5.500%, 5/01/36 Beacon Lakes Community Development District, Florida, Special Assessment Bonds, Series 2003A, 5/13 at 101.00 N/R 6.900%, 5/01/35 Broward County, Florida, Airport Facility Revenue Bonds, Learjet Inc., Series 2000, 7.500%, 11/14 at 101.00 Ba2 11/01/20 (Alternative Minimum Tax) Colonial Country Club Community Development District, Florida, Capital Improvement Revenue 5/13 at 101.00 A+ Bonds, Series 2003, 6.400%, 5/01/33 (WI/DD, Settling 2/01/11) Harmony Community Development District, Florida, Special Assessment Bonds, Series 2001, 5/14 at 103.25 N/R 7.250%, 5/01/32 Jacksonville, Florida, Economic Development Commission Health Care Facilities Revenue Bonds, 9/17 at 100.00 N/R The Florida Proton Therapy Institute Project, Series 2007, 6.250%, 9/01/27 Martin County Industrial Development Authority, Florida, Industrial Development Revenue Bonds, 6/11 at 100.00 BB+ Indiantown Cogeneration LP, Series 1994A, 7.875%, 12/15/25 (Alternative Minimum Tax) Miami-Dade County Health Facility Authority, Florida, Hospital Revenue Bonds, Miami Children’s 8/20 at 100.00 A Hospital, Series 2010A, 6.000%, 8/01/30 Miami-Dade County, Florida, Aviation Revenue Bonds, Series 2008, Trust 1145, 17.936%, 10/18 at 100.00 AA+ 4/01/32 – AGC Insured (Alternative Minimum Tax) (IF) (5) Miami-Dade County, Florida, Water and Sewer System Revenue Bonds, Tender Option Bond Trust 10/20 at 100.00 AA+ 11834, 17.385%, 10/01/33 – AGM Insured (IF) Palm Beach County Housing Finance Authority, Florida, Multifamily Housing Revenue Bonds, 7/12 at 100.00 N/R Lake Delray Apartments, Series 1999A, 6.400%, 1/01/31 (Alternative Minimum Tax) Pine Island Community Development District, Florida, Special Assessment Bonds, Bella Collina, 5/12 at 101.00 N/R Series 2004, 5.750%, 5/01/35 Sarasota County Health Facility Authority, Florida, Revenue Bonds, Sarasota-Manatee Jewish 7/17 at 100.00 N/R Housing Council, Inc., Series 2007, 5.750%, 7/01/45 South Village Community Development District, Clay County, Florida, Capital Improvement 5/13 at 100.00 N/R Revenue Bonds, Series 2005A, 5.700%, 5/01/35 Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2006, 5/14 at 101.00 N/R 5.400%, 5/01/37 Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2007, 5/18 at 100.00 N/R 6.650%, 5/01/40 Westchester Community Development District 1, Florida, Special Assessment Bonds, Series 2003, 5/13 at 101.00 N/R 6.125%, 5/01/35 Total Florida Georgia – 1.7% (1.3% of Total Investments) Effingham County Development Authority, Georgia, Solid Waste Disposal Revenue Bonds, Ft. James 7/11 at 100.00 BBB– Project, Series 1998, 5.625%, 7/01/18 (Alternative Minimum Tax) Fulton County Residential Care Facilities Authority, Georgia, Revenue Bonds, Elderly Care, 7/17 at 100.00 N/R Lenbrook Square Project, Series 2006A, 5.125%, 7/01/37 Fulton County Residential Care Facilities Authority, Georgia, Revenue Bonds, St. Anne’s 12/13 at 102.00 N/R Terrace, Series 2003, 7.625%, 12/01/33 Lavonia Hospital Authority, Georgia, Revenue Anticpation Certificates, Ty Cobb Regional 12/20 at 100.00 AA+ Medical Center , Series 2010, 6.000%, 12/01/40 – AGM Insured (5) Total Georgia Guam – 0.5% (0.4% of Total Investments) Guam Government, General Obligation Bonds, 2009 Series A, 7.000%, 11/15/39 No Opt. Call B+ Hawaii – 0.8% (0.6% of Total Investments) Hawaii State Department of Budget and Finance, Private School Revenue Bonds, Montessori of 2/17 at 100.00 N/R Maui, Series 2007, 5.500%, 1/01/37 Hawaii State Department of Budget and Finance, Special Purpose Revenue Bonds, Hawaiian 7/19 at 100.00 Baa1 Electric Company, Inc. and Subsidiary Projects, Series 2009, 6.500%, 7/01/39 Total Hawaii Illinois – 9.2% (6.7% of Total Investments) CenterPoint Intermodal Center Program Trust, Illinois, Series 2004 Class A Certificates, 12/11 at 100.00 N/R 8.500%, 6/15/23 Chicago, Illinois, Certificates of Participation Tax Increment Revenue Notes, 6/11 at 100.00 N/R Chicago/Kingsbury Redevelopment Project, Series 2004A, 6.570%, 2/15/13 Chicago, Illinois, Certificates of Participation, Tax Increment Allocation Revenue Bonds, 7/11 at 100.00 N/R Diversey-Narragansett Project, Series 2006, 7.460%, 2/15/26 Illinois Finance Authority, Revenue Bonds, Admiral at Lake Project, Series 2010A, 5/20 at 100.00 N/R 8.000%, 5/15/46 Illinois Finance Authority, Revenue Bonds, Elmhurst Memorial Healthcare, Series 2008A, 1/18 at 100.00 Baa1 5.625%, 1/01/37 Illinois Finance Authority, Revenue Bonds, Midwest Regional Medical Center Galena-Stauss 10/16 at 100.00 N/R Hospital, Series 2006, 6.750%, 10/01/46 (6) Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 8/17 at 100.00 BBB 5.500%, 8/01/37 Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, 8/19 at 100.00 BBB Series 2009, 7.000%, 8/15/44 Illinois Health Facilities Authority, FHA-Insured Mortgage Revenue Refunding Bonds, 8/13 at 100.00 Aa2 Sinai Health System, Series 2003, 5.150%, 2/15/37 Illinois Health Facilities Authority, Revenue Bonds, Lake Forest Hospital, Series 2002A, 7/12 at 100.00 AA+ 5.750%, 7/01/29 (UB) Lombard Public Facilities Corporation, Illinois, First Tier Conference Center and Hotel 1/16 at 100.00 N/R Revenue Bonds, Series 2005A-1, 7.125%, 1/01/36 Lombard Public Facilities Corporation, Illinois, Third Tier Conference Center and Hotel 7/18 at 100.00 N/R Revenue Bonds, Series 2005C-3, 12.000%, 1/01/36 (6), (7) Plano Special Service Area 1, Illinois, Special Tax Bonds, Lakewood Springs Project, 3/14 at 102.00 N/R Series 2004A, 6.200%, 3/01/34 Volo Village, Illinois, Special Service Area 3 Special Tax Bonds, Symphony Meadows Project 1, 3/16 at 102.00 N/R Series 2006, 6.000%, 3/01/36 (Mandatory put 2/29/16) Yorkville United City Business District, Illinois, Storm Water and Water Improvement Project 1/17 at 102.00 N/R Revenue Bonds, Series 2007, 6.000%, 1/01/26 Yorkville, Illinois, Special Service Area 2005-108 Assessment Bonds, Autumn Creek Project, 3/16 at 102.00 N/R Series 2006, 6.000%, 3/01/36 Total Illinois Indiana – 10.9% (8.0% of Total Investments) Anderson, Indiana, Multifamily Housing Revenue Bonds, Cross Lakes and Giant Oaks Apartments, 12/20 at 100.00 A– Series 2011A, 7.250%, 12/01/45 (WI/DD, Settling 2/03/11) Carmel Redevelopment District, Indiana, Tax Increment Revenue Bonds, Series 2004A, 7/12 at 103.00 N/R 6.650%, 1/15/24 Indiana Bond Bank, Special Program Bonds, Hendricks Regional Health Project, Tender Option No Opt. Call AA Bond Trust 10-77W, 18.363%, 4/01/30 – AMBAC Insured (IF) Indiana Finance Authority, Water Facilities Refunding Revenue Bonds, Indiana-American Water 10/16 at 100.00 Baa1 Company Inc. Project, Series 2006, 4.875%, 10/01/36 – AMBAC Insured (Alternative Minimum Tax) Indiana Health and Educational Facilities Financing Authority, Revenue Bonds, Ascension 11/16 at 100.00 Aa1 Health, Series 2009, Trust 3301, 14.318%, 11/15/30 (IF) (5) Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Community Foundation of 3/14 at 101.00 BBB+ Northwest Indiana, Series 2004A, 6.000%, 3/01/34 Jasper County, Indiana, Economic Development Revenue Refunding Bonds, Georgia Pacific 4/11 at 100.00 Ba3 Corporation Project, Series 2000, 6.700%, 4/01/29 (Alternative Minimum Tax) St. Joseph County, Indiana, Economic Development Revenue Bonds, Chicago Trail Village 7/15 at 103.00 N/R Apartments, Series 2005A, 7.500%, 7/01/35 Whitley County, Indiana, Solid Waste and Sewerage Disposal Revenue Bonds, Steel Dynamics Inc., 3/11 at 102.00 N/R Series 1998, 7.250%, 11/01/18 (Pre-refunded 3/09/11) (Alternative Minimum Tax) Total Indiana Iowa – 0.3% (0.2% of Total Investments) Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 7/16 at 100.00 BB+ 5.500%, 7/01/25 Louisiana – 6.3% (4.6% of Total Investments) Louisiana Local Government Environmental Facilities & Community Development Authority, 11/17 at 100.00 BBB– Revenue Bonds, Westlake Chemical Corporation Project, Series 2007, 6.750%, 11/01/32 Louisiana Local Government Environmental Facilities and Community Development Authority, 9/16 at 100.00 N/R Carter Plantation Hotel Project Revenue Bonds, Series 2006A, 6.000%, 9/01/36 (6), (7) Louisiana Local Government Environmental Facilities and Community Development Authority, 6/16 at 101.00 N/R Revenue Bonds, CDF Healthcare of Louisiana LLC, Series 2006A, 7.000%, 6/01/36 Louisiana Local Government Environmental Facilities and Community Development Authority, 12/17 at 100.00 N/R Revenue Bonds, Southgate Suites Hotel LLC Project, Series 2007A, 6.750%, 12/15/37 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/17 at 100.00 Baa1 Series 2007A, 5.250%, 5/15/38 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation, Series 2007B, 5/17 at 100.00 Baa1 5.500%, 5/15/47 St. James Parish, Louisiana, Solid Waste Disposal Revenue Bonds, Freeport McMoran Project, 4/11 at 100.00 N/R Series 1992, 7.700%, 10/01/22 (Alternative Minimum Tax) Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, 5/11 at 101.00 A– Series 2001B, 5.875%, 5/15/39 Total Louisiana Maine – 1.0% (0.7% of Total Investments) Portland Housing Development Corporation, Maine, Section 8 Assisted Senior Living Revenue 2/14 at 102.00 Baa2 Bonds, Avesta Housing Development Corporation, Series 2004A, 6.000%, 2/01/34 Maryland – 1.8% (1.3% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/16 at 100.00 Baa3 9/01/39 – SYNCORA GTY Insured Maryland Economic Development Corporation, Revenue Bonds, Chesapeake Bay Hyatt Conference 12/16 at 100.00 N/R Center, Series 2006B, 5.250%, 12/01/31 Maryland Energy Financing Administration, Revenue Bonds, AES Warrior Run Project, Series 1995, 3/11 at 100.00 N/R 7.400%, 9/01/19 (Alternative Minimum Tax) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, 8/14 at 100.00 A2 Series 2004, 5.500%, 8/15/33 Prince George’s County, Maryland, Revenue Bonds, Dimensions Health Corporation, Series 1994, 7/11 at 100.00 B3 5.300%, 7/01/24 (6) Total Maryland Massachusetts – 0.4% (0.3% of Total Investments) Massachusetts Development Finance Agency, Pioneer Valley Resource Recovery Revenue Bonds, No Opt. Call N/R Eco/Springfield LLC, Series 2006, 5.875%, 7/01/14 (Alternative Minimum Tax) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Northern Berkshire 7/14 at 100.00 CCC Community Services Inc., Series 2004B, 6.375%, 7/01/34 (6), (7) Total Massachusetts Michigan – 3.5% (2.6% of Total Investments) Countryside Charter School, Berrien County, Michigan, Charter School Revenue Bonds, 4/11 at 100.00 N/R Series 1999, 7.000%, 4/01/29 Countryside Charter School, Berrien County, Michigan, Charter School Revenue Bonds, 4/11 at 100.00 N/R Series 2000, 8.000%, 4/01/29 Detroit Local Development Finance Authority, Michigan, Tax Increment Bonds, Series 1998A: 5.500%, 5/01/21 5/11 at 100.00 B– 15 5.500%, 5/01/21 – ACA Insured 5/21 at 100.00 B– Detroit, Michigan, Distributable State Aid General Obligation Bonds, Tender Option Bond Trust No Opt. Call AA 3789, 18.559%, 5/01/18 (IF) (5) Garden City Hospital Finance Authority, Michigan, Revenue Bonds, Garden City Hospital Obligated Group, Series 2007A: 4.875%, 8/15/27 8/17 at 100.00 N/R 5.000%, 8/15/38 8/17 at 100.00 N/R Michigan Public Educational Facilities Authority, Limited Obligation Revenue Bonds, Chandler 11/15 at 100.00 BBB Park Academy Project, Series 2008, 6.500%, 11/01/35 Michigan Public Educational Facilities Authority, Limited Obligation Revenue Bonds, Richfield 9/17 at 100.00 BBB– Public School Academy, Series 2007, 5.000%, 9/01/36 Michigan State Hospital Finance Authority, Revenue Bonds, Chelsea Community Hospital, 5/15 at 100.00 AAA Series 2005, 5.000%, 5/15/30 (Pre-refunded 5/15/15) Michigan State Hospital Finance Authority, Revenue Bonds, Hills and Dales General Hospital, 11/15 at 102.00 N/R Series 2005A, 6.750%, 11/15/38 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 A1 Hospital, Refunding Series 2009V, 8.250%, 9/01/39 Summit Academy North Charter School, Michigan, Charter School Revenue Bonds, Series 2005, 11/15 at 100.00 BB+ 5.500%, 11/01/30 Total Michigan Minnesota – 1.5% (1.1% of Total Investments) Ramsey, Anoka County, Minnesota, Charter School Lease Revenue Bonds, PACT Charter School, 6/14 at 102.00 N/R Series 2004A, 6.750%, 12/01/33 St. Paul Housing and Redevelopment Authority, Minnesota, Charter School Revenue Bonds, 6/14 at 102.00 N/R Higher Ground Academy Charter School, Series 2004A, 6.625%, 12/01/23 St. Paul Housing and Redevelopment Authority, Minnesota, Charter School Revenue Bonds, 6/14 at 102.00 N/R HOPE Community Academy Charter School, Series 2004A, 6.750%, 12/01/33 St. Paul Port Authority, Minnesota, Lease Revenue Bonds, HealthEast Midway Campus, 5/15 at 100.00 N/R Series 2005B, 6.000%, 5/01/30 Total Minnesota Mississippi – 0.6% (0.4% of Total Investments) Mississippi Home Corporation, Multifamily Housing Revenue Bonds, Tupelo Personal Care 10/19 at 101.00 N/R Apartments, Series 2004-2, 6.125%, 9/01/34 (Alternative Minimum Tax) Warren County, Mississippi, Gulf Opportunity Zone Revenue Bonds, International Paper 9/18 at 100.00 BBB Company Project, Series 2008A, 6.500%, 9/01/32 Total Mississippi Missouri – 2.5% (1.8% of Total Investments) Branson Regional Airport Transportation Development District, Missouri, Project Revenue Bonds, 7/17 at 100.00 N/R Series 2007B, 6.000%, 7/01/37 (Alternative Minimum Tax) Hanley Road Corridor Transportation Development District, Brentwood and Maplewood, Missouri, 10/19 at 100.00 A– Transportation Sales Revenue Bonds, Refunding Series 2009A, 5.875%, 10/01/36 Missouri Environmental Improvement and Energy Resources Authority, Water Facility Revenue 12/16 at 100.00 AA+ Bonds, Missouri-American Water Company, Series 2006, 4.600%, 12/01/36 – AMBAC Insured (Alternative Minimum Tax) (UB) Saint Louis, Missouri, Tax Increment Financing Revenue Bonds, Grace Lofts Redevelopment 6/11 at 100.00 N/R Projects, Series 2007A, 6.000%, 3/27/26 Total Missouri Montana – 3.2% (2.4% of Total Investments) Montana Board of Investments, Exempt Facility Revenue Bonds, Stillwater Mining Company, 7/11 at 100.50 B+ Series 2000, 8.000%, 7/01/20 (Alternative Minimum Tax) Montana Board of Investments, Resource Recovery Revenue Bonds, Yellowstone Energy LP, No Opt. Call N/R Series 1993, 7.000%, 12/31/19 (Alternative Minimum Tax) Montana Facility Finance Authority, Healthcare Facility Revenue Bonds, Community Medical 6/20 at 100.00 Aa3 Center, Inc., Series 2010D, 5.500%, 6/01/35 (5) Total Montana Nebraska – 2.6% (1.9% of Total Investments) Omaha Public Power District, Nebraska, Separate Electric System Revenue Bonds, Nebraska City 2, 2/17 at 100.00 AA+ Series 2006A, 19.388%, 8/01/40 – AMBAC Insured (IF) Nevada – 0.5% (0.3% of Total Investments) Clark County, Nevada, Local Improvement Bonds, Mountain’s Edge Special Improvement District 142, 8/16 at 100.00 N/R Series 2003, 6.375%, 8/01/23 Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas 1/12 at 100.00 N/R Monorail Project, Second Tier, Series 2000, 7.375%, 1/01/40 (7) Total Nevada New Jersey – 2.2% (1.6% of Total Investments) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004, 6/14 at 100.00 BBB 5.750%, 6/15/29 New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 3/11 at 100.50 B Airlines Inc., Series 1999, 6.250%, 9/15/29 (Alternative Minimum Tax) New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 5/11 at 101.00 B Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident 6/20 at 100.00 Baa3 Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A, 5.875%, 6/01/42 New Jersey Educational Facilities Authority, Revenue Refunding Bonds, University of Medicine 6/19 at 100.00 Baa1 and Dentistry of New Jersey, Series 2009B, 7.500%, 12/01/32 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2008A, 6/18 at 100.00 AA+ 6.125%, 6/01/30 – AGC Insured (Alternative Minimum Tax) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 Baa3 Series 2007-1A, 5.000%, 6/01/41 Total New Jersey New York – 3.0% (2.2% of Total Investments) Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue No Opt. Call BBB– Bonds, Barclays Center Project, Series 2009, 6.375%, 7/15/43 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx Parking Development Company, LLC Project, Series 2007: 5.750%, 10/01/37 10/17 at 100.00 N/R 5.875%, 10/01/46 10/17 at 102.00 N/R New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, 2/11 at 100.00 CCC+ American Airlines Inc., Series 1994, 6.900%, 8/01/24 (Alternative Minimum Tax) New York Liberty Development Corporation, Second Priority Liberty Revenue Refunding Bonds, 1/20 at 100.00 BBB Bank of America Tower at One Bryant Park Project, Series 2010, 6.375%, 7/15/49 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB– Terminal LLC Project, Eigth Series 2010, 6.000%, 12/01/42 Seneca Nation of Indians Capital Improvements Authority, New York, Special Obligation Bonds, No Opt. Call BB Series 2007A, 5.250%, 12/01/16 Westchester County Health Care Corporation, New York, Senior Lien Revenue Bonds, 11/20 at 100.00 A3 Series 2010-C2, 6.125%, 11/01/37 Total New York North Carolina – 2.4% (1.8% of Total Investments) Charlotte-Mecklenberg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue 1/18 at 100.00 AA– Bonds, Series 2008, Trust 1149, 13.223%, 7/15/32 (IF) North Carolina Capital Facilities Finance Agency, Solid Waste Facilities Revenue Bonds, 7/12 at 106.00 N/R Liberty Tire Services of North Carolina LLC, Series 2004A, 6.750%, 7/01/29 North Carolina Capital Facilities Financing Agency, Revenue Bonds, Duke University, 10/16 at 100.00 AA+ Series 2008, Tender Option Bonds Trust 3248, 26.629%, 10/01/21 (IF) Total North Carolina Ohio – 4.4% (3.3% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 Baa3 5.750%, 6/01/34 6/17 at 100.00 Baa3 5.875%, 6/01/47 6/17 at 100.00 Baa3 Cleveland-Cuyahoga County Port Authority, Ohio, Development Revenue Bonds, Bond Fund Program – 5/14 at 102.00 BBB– Garfield Heights Project, Series 2004D, 5.250%, 5/15/23 Medina County Port Authority, Ohio, Development Revenue Bond, Fiber Network Project, Series 12/20 at 100.00 A+ 2010B, 6.000%, 12/01/30 Ohio, Environmental Facilities Revenue Bonds, Ford Motor Company, Series 2005, 5.750%, 4/01/35 4/15 at 100.00 Ba3 (Alternative Minimum Tax) Western Reserve Port Authority, Ohio, Solid Waste Facility Revenue Bonds, Central Waste Inc., 7/17 at 102.00 N/R Series 2007A, 6.350%, 7/01/27 (Alternative Minimum Tax) (6), (7) Total Ohio Oklahoma – 1.2% (0.8% of Total Investments) Okeene Municipal Hospital and Schallmo Authority, Oklahoma, Revenue Bonds, Series 2006, 1/16 at 101.00 N/R 7.000%, 1/01/35 Tulsa Municipal Airport Trust, Oklahoma, Revenue Refunding Bonds, American Airlines Inc., No Opt. Call Caa2 Series 2004A, 7.750%, 6/01/35 (Mandatory put 12/01/14) Total Oklahoma Pennsylvania – 2.8% (2.0% of Total Investments) Allegheny Country Industrial Development Authority, Allegheny County, Pennsylvania, 11/19 at 100.00 BB Environmental Improvement Revenue Bonds, United States Steel Corporation Project, Refunding Series 2009, 6.875%, 5/01/30 Allentown Area Hospital Authority, Pennsylvania, Revenue Bonds, Sacred Heart Hospital, No Opt. Call Ca Series 2005, 6.000%, 11/15/16 Berks County Industrial Development Authority, Pennsylvania, First Mortgage Revenue Bonds, One 11/17 at 101.00 N/R Douglassville Properties Project, Series 2007A, 6.125%, 11/01/34 (Alternative Minimum Tax) Chester County Health and Education Facilities Authority, Pennsylvania, Revenue Bonds, 10/15 at 102.00 N/R Immaculata University, Series 2005, 5.750%, 10/15/37 Chester County Industrial Development Authority, Pennsylvania, Avon Grove Charter School 12/17 at 100.00 BB+ Revenue Bonds, Series 2007A, 6.375%, 12/15/37 Pennsylvania Economic Development Financing Authority, Revenue Bonds, Amtrak 30th Street 6/12 at 102.00 BBB+ Station Parking Garage, Series 2002, 5.800%, 6/01/23 – ACA Insured (Alternative Minimum Tax) Total Pennsylvania Rhode Island – 1.8% (1.3% of Total Investments) Rhode Island Student Loan Authority, Student Loan Program Revenue Bonds, Series 2008A, 6.750%, 12/17 at 100.00 A 12/01/28 (Alternative Minimum Tax) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 BBB Series 2002A, 6.250%, 6/01/42 Total Rhode Island South Carolina – 1.3% (0.9% of Total Investments) Lancaster County, South Carolina, Assessment Bonds, Edgewater II Improvement District, 11/17 at 100.00 N/R Series 2007A, 7.750%, 11/01/39 (6), (7) Richland County, South Carolina, Environmental Improvement Revenue Refunding Bonds, 4/13 at 101.00 BBB International Paper Company, Series 2003A, 6.100%, 4/01/23 (Alternative Minimum Tax) Total South Carolina Tennessee – 3.4% (2.5% of Total Investments) Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, 3/13 at 100.00 N/R Wellmont Health System, Refunding Series 2006A, 5.440%, 9/01/32 Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, 9/16 at 100.00 BBB+ Wellmont Health System, Series 2006C, 5.250%, 9/01/26 Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding Bonds, Sumner Regional Health System Inc., Series 2007: 5.500%, 11/01/37 (6), (7), (8) 11/17 at 100.00 N/R 63 5.500%, 11/01/46 (6), (7), (8) 11/17 at 100.00 N/R The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006A, 5.250%, 9/01/23 No Opt. Call Ba3 The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006B, 5.625%, 9/01/26 No Opt. Call N/R Wilson County Health and Educational Facilities Board, Tennessee, Senior Living Revenue Bonds, 7/17 at 100.00 N/R Rutland Place, Series 2007A, 6.300%, 7/01/37 Total Tennessee Texas – 13.1% (9.5% of Total Investments) Alliance Airport Authority, Texas, Special Facilities Revenue Bonds, American Airlines Inc., 12/12 at 100.00 CCC+ Series 2007, 5.250%, 12/01/29 (Alternative Minimum Tax) Austin Convention Enterprises Inc., Texas, Convention Center Hotel Revenue Bonds, Second Tier 1/17 at 100.00 BB Series 2006B, 5.750%, 1/01/34 Austin Convention Enterprises Inc., Texas, Convention Center Hotel Revenue Bonds, Third Tier 7/11 at 100.00 N/R Series 2001C, 9.750%, 1/01/26 10 Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric No Opt. Call CCC Company, Series 2001C, 5.750%, 5/01/36 (Mandatory put 11/01/11) (Alternative Minimum Tax) Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric 7/18 at 100.00 CCC Company, Series 2001D, 8.250%, 5/01/33 (Alternative Minimum Tax) Clifton Higher Education Finance Corporation, Texas, Education Revenue Bonds, Uplift Education 12/20 at 100.00 BBB– Charter School, Series 2010A, 6.000%, 12/01/30 Clifton Higher Education Finance Corporation, Texas, Education Revenue Bonds, Tejano Center No Opt. Call BBB– for Community Concerns, Inc.-Raul Yzaguirre School for Success, Refunding Series 2009A, 9.000%, 2/15/38 Dallas-Ft. Worth International Airport Facility Improvement Corporation, Texas, Revenue Bonds, 11/12 at 100.00 CCC+ American Airlines Inc., Series 2007, 5.500%, 11/01/30 (Alternative Minimum Tax) Decatur Hospital Authority, Texas, Revenue Bonds, Wise Regional Health System, Series 2004A: 7.000%, 9/01/25 9/14 at 100.00 N/R 7.125%, 9/01/34 9/14 at 100.00 N/R Gulf Coast Industrial Development Authority, Texas, Solid Waste Disposal Revenue Bonds, Citgo 4/12 at 100.00 Ba2 Petroleum Corporation Project, Series 1998, 8.000%, 4/01/28 (Alternative Minimum Tax) Harris County-Houston Sports Authority, Texas, Senior Lien Revenue Bonds, Series 2001G, 11/11 at 100.00 Baa1 5.250%, 11/15/30 – NPFG Insured Heart of Texas Education Finance Corporation, Texas, Gateway Charter Academy, Series 2006A, 8/16 at 100.00 N/R 6.000%, 2/15/36 Houston, Texas, Airport System Special Facilities Revenue Bonds, Continental Air Lines Inc., 7/11 at 100.00 B3 Series 1998B, 5.700%, 7/15/29 (Alternative Minimum Tax) Houston, Texas, Airport System Special Facilities Revenue Bonds, Continental Air Lines Inc., Series 2001E: 7.375%, 7/01/22 (Alternative Minimum Tax) 7/11 at 101.00 B3 6.750%, 7/01/29 (Alternative Minimum Tax) 7/11 at 101.00 B3 La Vernia Education Financing Corporation, Texas, Charter School Revenue Bonds, Riverwalk 8/11 at 100.00 N/R Education Foundation, Series 2007A, 5.450%, 8/15/36 North Texas Tollway Authority, System Revenue Bonds, First Tier Series 2009A, 6.250%, 1/01/39 1/19 at 100.00 A2 Richardson Hospital Authority, Texas, Revenue Bonds, Richardson Regional Medical Center, 12/13 at 100.00 Baa2 Series 2004, 5.875%, 12/01/24 Rio Grande Valley Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, 2/11 at 100.00 Baa1 Valley Baptist Medical Center Project, Series 1992A, 6.375%, 8/01/22 – NPFG Insured Tarrant County Cultural and Educational Facilities Finance Corporation, Texas, Revenue Bonds, 2/17 at 100.00 AA– Texas Health Resources Project, Trust 1031, 17.076%, 2/15/30 (IF) Texas Private Activity Bond Surface Transporation Corporation, Senior Lien Revenue Bonds, 12/19 at 100.00 Baa2 NTE Mobility Partners LLC North Tarrant Express Managed Lanes Project, Series 2009, 6.875%, 12/31/39 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, LBJ 6/20 at 100.00 Baa3 Infrastructure Group LLC IH-635 Managed Lanes Project, Series 2010, 7.000%, 6/30/40 Texas Public Finance Authority, Charter School Finance Corporation Revenue Bonds, Cosmos 2/15 at 100.00 BBB Foundation Inc., Series 2007A, 5.375%, 2/15/37 Trinity River Authority of Texas, Pollution Control Revenue Refunding Bonds, TXU Electric 5/13 at 101.00 CCC– Company, Series 2003, 6.250%, 5/01/28 (Alternative Minimum Tax) Tyler Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, East Texas 11/17 at 100.00 Baa2 Medical Center Regional Healthcare System, Series 2007A, 5.250%, 11/01/32 Total Texas Virgin Islands – 2.5% (1.8% of Total Investments) Virgin Islands Public Finance Authority, Matching Fund Revenue Loan Note – Diageo Project, 10/19 at 100.00 BBB Series 2009A, 6.750%, 10/01/37 Virgin Islands Public Finance Authority, Revenue Bonds, Refinery Project – Hovensa LLC, Series 1/14 at 100.00 Baa3 2003, 6.125%, 7/01/22 (Alternative Minimum Tax) Virgin Islands Public Finance Authority, Senior Secured Lien Revenue Bonds, Refinery Project – 7/14 at 100.00 Baa3 Hovensa LLC, Series 2004, 5.875%, 7/01/22 Total Virgin Islands Virginia – 1.4% (1.0% of Total Investments) Giles County Industrial Development Authority, Virginia, Exempt Facility Revenue Bonds, 5/11 at 100.00 B+ Hoechst Celanese Project, Series 1996, 6.450%, 5/01/26 Isle of Wight County Industrial Development Authority, Virginia, Environmental Improvement 3/17 at 100.00 BBB Revenue Bonds, International Paper Company Project, Series 2007A, 4.700%, 3/01/31 (Alternative Minimum Tax) Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Capital No Opt. Call BBB+ Appriciation Series 2009B-2, 0.000%, 10/01/38 – AGC Insured Total Virginia Washington – 2.9% (2.1% of Total Investments) Vancouver Downtown Redevelopment Authority, Washington, Revenue Bonds, Conference Center Project, Series 2003A: 6.000%, 1/01/28 – ACA Insured 1/14 at 100.00 N/R 6.000%, 1/01/34 – ACA Insured 1/14 at 100.00 N/R 5.250%, 1/01/34 – ACA Insured 1/14 at 100.00 N/R Washington State Economic Development Finance Authority, Revenue Bonds, Coeur D’Alene Fiber 12/17 at 100.00 N/R Project, Series 2007G, 7.000%, 12/01/27 (Alternative Minimum Tax) (6), (7) Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and No Opt. Call N/R Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 Total Washington West Virginia – 0.6% (0.5% of Total Investments) Ohio County Commission, West Virginia, Special District Excise Tax Revenue Bonds, Fort Henry 3/16 at 100.00 BBB Economic Development, Series 2006B, 5.625%, 3/01/36 Ohio County Commission, West Virginia, Tax Increment Revenue Bonds, Fort Henry Centre No Opt. Call N/R Financing District, Series 2007A, 5.850%, 6/01/34 West Virginia Hospital Finance Authority , Hospital Revenue Bonds, Charleston Area Medical 9/14 at 100.00 A2 Center, Series 2009A, 5.500%, 9/01/28 Total West Virginia Wisconsin – 5.7% (4.2% of Total Investments) Lac Courte Oreilles Band of Lake Superior Chippewa Indians, Wisconsin, Revenue Bonds, 12/14 at 101.00 N/R (4) Series 2003A, 7.750%, 6/01/16 (Pre-refunded 12/01/14) Lac Courte Oreilles Band of Lake Superior Chippewa Indians, Wisconsin, Revenue Bonds, 12/18 at 102.00 N/R Series 2006, 7.000%, 12/01/26 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care Inc., 2/11 at 100.00 A3 Series 1999A, 5.600%, 2/15/29 – ACA Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, 2/11 at 100.00 Baa1 Series 1997, 5.750%, 2/15/27 – NPFG Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Southwest Health 4/14 at 100.00 N/R Center Inc., Series 2004A, 6.250%, 4/01/34 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ThedaCare, Inc., 12/19 at 100.00 A1 Series 2009A, 5.500%, 12/15/38 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Healthcare System, Series 2006: 5.250%, 8/15/26 (UB) 8/16 at 100.00 BBB+ 5.250%, 8/15/34 (UB) 8/16 at 100.00 BBB+ Total Wisconsin $ 472,978 Total Investments (cost $435,053,793) – 137.0% Floating Rate Obligations – (6.4)% Other Assets Less Liabilities – 2.9% (11) Auction Rate Preferred Shares, at Liquidation Value – (33.5)% (9) Net Assets Applicable to Common Shares – 100% $ 283,730,390 Investments in Derivatives Forward Swaps outstanding at January 31, 2011: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (10) Date (Depreciation) Barclays Bank PLC $ Recieve 3-Month USD-LIBOR % Semi-Annually 5/25/11 5/25/40 $ ) JPMorgan Recieve 3-Month USD-LIBOR Semi-Annually 5/05/11 5/05/40 ) $ ) Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of January 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
